U.                                          09/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0469


                                       OP 22-0469                    ViLLi)

 JOSEPH GOINS,
                                                                      SEP 2 0 2022
                                                                     Bowen Greenwood
                                                                                    Court
                                                                  clerVc of Supreme
                                                                      State nf Montana
             Petitioner,

       v.                                                           ORDER

 COMMANDER JASON VALDEZ,

              Respondent.


      Joseph Goins petitions for a writ of habeas corpus, his second in two months arising
from his present detention on criminal charges in Yellowstone County. Goins asserts that
he has a misdemeanor offense, not a felony, and that "[t]hey are trumping up [his] charges."
He faults the alleged victim, assorted accomplices, the Judge, and the Yellowstone County
Detention Center (YCDC). He states that the YCDC has violated his civil rights and his
attorney-client privilege by opening legal mailidocument[s] prior to delivery . . ." Goins
concludes that this situation has impeded justice and that he should be released.
      Available electronic records indicate that Goins has two pending matters in the
Yellowstone County District Court. The District Court sentenced him in May 2022, and
Goins was charged with a new offense the following month. The court has set bond at
$20,000. Goins has counsel to represent him. This Court denied Goins's petition for
habeas corpus relief on related grounds last month.          Goins v. State of Montana,
No. OP 22-0410, Order (Mont. Aug. 16, 2022).
      Similarly, Goins is not entitled to relief here. Goins has not demonstrated illegal
restraint or incarceration, pursuant to § 46-22-101(1), MCA. See also Miller v. Eleventh
Judicial District Ct., 2007 MT 58, ¶ 14, 336 Mont. 207, 154 P.3d 1186. Although
excessive bail may be raised in a habeas petition under § 46-22-103, MCA, Goins has not
met his burden; he was released from jail in 2021 and has not demonstrated that he
complied with the release order's conditions, the contrary appearing from the record of
district court docket entries.
       The cause of Goins's incarceration is his pending criminal charges. Section 46-22-
101(1), MCA. As stated previously, the issues arising from his current criminal charges
will be reviewed by this Court only after any final judgment in his cases, not through a
pretrial habeas corpus proceeding.
       IT IS THEREFORE ORDERED that Goins' Petition for Writ of Habeas Corpus is
DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record; to Joseph
Daniel Goins; and to Teny Halpin, Clerk of District Court, Yellowstone County, under
Cause Nos. DC-21-1016 and DC-22-771, for distribution of copies to the presiding Judge
and counsel of record intl).LYellowstone County District Court.
       DATED this e:bi‘—day of September, 2022.




                                                               Chief Justice




                                                           /41")-74                 --`




                                                                  Justices
                                             2